48 N.Y.2d 812 (1979)
Board of Education of Patchogue-Medford Union Free School District, Appellant,
v.
Patchogue-Medford Congress of Teachers, Respondent.
Court of Appeals of the State of New York.
Argued October 10, 1979.
Decided November 20, 1979.
Peter V. Snyder and Vanessa M. Sheehan for appellant.
Daniel Galinson for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*813MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Respondant, asserting that petitioner had denied either a sabbatical leave or summer study grants to a total of 22 teachers in contravention of the collective bargaining agreement, sought to have the dispute submitted to arbitration. Petitioner then commenced this proceeding to stay arbitration claiming that a prior 1974 award between the same parties, denying the grievances of four different teachers seeking the same relief as these grievants, was res judicata of the present dispute.
Inasmuch as petitioner concedes that the grievance is within the scope of the broad arbitration clause in the collective bargaining agreement and that arbitration of the dispute would do no violence to the expressed public policy of the State, further judicial inquiry is foreclosed (Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. [United Liverpool Faculty Assn.], 42 N.Y.2d 509, 513). Once this threshold inquiry is resolved, any remaining questions, including whether a prior award constitutes a bar to the relief sought, are within the exclusive province of the arbitrator to resolve (see Binghamton Civ. Serv. Forum v City of Binghamton, 44 N.Y.2d 23, 28-29; Rochester City School Dist. v Rochester Teachers Assn., 41 N.Y.2d 578, 582-583).
Order affirmed.